DETAILED ACTION
Response to Amendment

	Claims 6 and 7 have been cancelled.  Claims 1, 2, 5, and 8-11 have been amended as requested in the amendment filed on May 2, 2022. Following the amendment, claims 1-5 and 8-13 are pending in the instant application.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions.
Claims 1-5 and 8 are under examination in the instant office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended, Claims 1-5 and 8 stand as rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While the amendments to Claim 1 have added clarity of the steps and have overcome the reasons of record in the previous action, as amended Claim 1 recites “with high purity”, which is a relative term that renders the claim indefinite. The term “high purity” is not defined by the claim; nor does the specification does not provide a standard for ascertaining the requisite degree. Paragraph [0013] states that the method of embodiments “may improve the purity”; and retaining “100% purity” ([0006]) requires MAC or FACS steps that are not recited in the claims.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of applying art, “high purity” will be interpreted as an intended result, that does not impose a material or manipulative limitation on the method of the invention.  This rejection affects the scope of all depending claims.
As amended claim 5 recites Corning® Matrigel® and CELLstart™, without proper trademarks. Furthermore, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a substrate that is not identified by structure/material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

As currently amended, Claims 1-5 and 8 stand as rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Nature Biotech. 19, 1129-33, 2001) and Zhang et al. (J. Neurosci. Res. 59, 421–429, 2000) taken with and the formulation of N2 supplement (all cited previously).
In traverse, Applicant argues that the current claims distinguish over the art because the present invention performs "attached culture" of single cells and produces spherical neural masses with high purity through spontaneous re-aggregation. More specifically, the attached culture is performed by culturing single-cellularized cells in a normal culture dish without the additional substrate (such as laminin) coated thereon. Applicant asserts, the aggregates attached to the bottom are pipetted to float, and then sink (adhesion) to the bottom again is repeated to induce re-aggregation more effectively and to obtain spherical neural masses adjusted to a desired size. Under such culture conditions, the aggregating force of single cells derived from spherical neural masses acts stronger than the force of spherical neural masses to attach to a culturing dish, enabling active and spontaneous aggregation of single cells with similar properties. 
This is not persuasive for the following reasons.
Regarding amended claim 1: 
The Zhang 2000 reference discloses 1) fragmentation of the spherical neural masses to obtain fragmented spherical neural masses and, “culturing of the fragmented spherical neural masses in culturing dish comprising culturing medium for neuronal progenitor cell to obtain adhesion-cultured spherical neural masses”, as claimed, wherein it teaches: “The cell suspension was plated at a density of 5 X 105 cells/ml into uncoated 25- or 75-cm2 tissue culture flasks (Falcon). The culture medium was DMEM/F12 (1 :1), supplemented with insulin …, transferrin .., progesterone …, putrescine …, sodium selenite…, and heparin. The above medium, referred to as “neurosphere medium” was supplemented with 20 ng/ml recombinant human EGF and bFGF … and 2 ng/ml of leukemia inhibitory factor” (Id).  The neurospheres of the prior art are analogous to the “spherical neural masses” of the claims.
The Zhang 2000 prior art further discloses: Two methods were applied to passage the neurosphere cultures. In the first, spheres were collected and gently triturated into smaller ones with a flame-narrowed Pasteur pipette and subcultured in 4 flasks. In the second, collected spheres were rinsed in Hank's balanced salt solution …, incubated in 0.1 % EDTA in HESS at 37°C for 10 min and then in trypsin 1.25 mg/ml i0.1 % EDTA in HBSS for 10 min with gentle agitation. Fetal bovine serum (FBS) was then added to inactivate the trypsin activity and the cells and spheres were collected by centrifugation. The spheres were resuspended in neurosphere medium and triturated with 5-nJ serological pipette until the spheres disappeared. Then 1 X 106 cells were plated for subculture”.  This teaches adding enzyme to spherical neural masses as required by Claim 1 step (3) and in both methods of the prior art sub-culturing is performed in a  “dish without an additional substrate coated thereon to obtain aggregates attached to a bottom of the culturing dish”. In the later method Zhang teaches, “repeatedly suspending the aggregates”. 
While the Zhang 2000 prior art only performs this method once, the authors improve upon this method in the Zhang 2001 reference, teaching:  “At this point, the rosette clumps were dislodged by swaying the flask … pelleted, gently triturated and plated into a culture flask…The floating rosette clumps were then transferred to a new flask coated with poly-(2-hydrox-yethyl-methacrylate) to prohibit attachment, and cultured in a medium use for human neural precursors in the presence of FGF-2 (20 ng/ml).  The cultures were split 1:2 or 1:4 every other week by triturating the neurospheres into smaller one with a Pasteur pipette.  Freshly separated cell cluster and the flat cells left behind” (paragraph bridging pgs. 1132-33). While Applicant argues: “Under such culture conditions, the aggregating force of single cells derived from spherical neural masses acts stronger than the force of spherical neural masses to attach to a culturng dish, enabling active and spontaneous aggregation of single cells with similar properties. In addition, it is possible to suppress the differentiation of neuronal progenitor cells into neuronal cells by additional substrates.”
Such is the case of the instant claims where the reference teaches formation of cell clusters attached to non-neural flat cells which are left behind.  
Thus, the reference teaches: 1) fragmentation of the spherical neural masses to obtain fragmented spherical neural masses; 2) adhesion-culturing of the fragmented spherical neural masses in culturing dish comprising culturing medium for neuronal progenitor cell to obtain adhesion-cultured spherical neural masses; 3) performing single-cellularization of the adhesion-cultured spherical neural masses by adding enzyme to obtain single cells; 4) adhesion-culturing of the single cells of step 3) in a culturing dish without an additional substrate coated thereon to obtain aggregates attached to a bottom of the culturing dish; 5) inducing spontaneously re-aggregation of single cells by repeatedly suspending the aggregates attached to the bottom of culturing dish to obtain spherical neural masses; and 1) performing single cellularization of spherical neural masses; 2) re aggregating the spherical neural masses single cellularized in the step 1); and 3) recovering the spherical neural masses re-aggregated in the step 5)” as required by the current claims.
Additionally, given the guidance and direction in the Zhang 2000 reference, no undue further experimentation would have been required in order to repeat the disclosed reaggregation and trituration multiple times. 
As stated in the previous office action, the medium used in both references is the same the medium that includes bFGF as required by instant claim 2. The Components Concentration sheet is relied upon as evidence that the ingredients of N2 are insulin, transferrin, progesterone, putrescine, and selenite, all of which are included in the medium used in both Zhang references.  Therefore, the prior art teaches “a mixture” of N2 and bFGF as required by instant claim 2.  Applicant has not traversed this teaching.
Further, the Zhang 2001 primary reference expressly states further subculture on ornithine/laminin substrate (pg. 1133, line 16), which teaches the requirement of instant claim 5.
While Applicant argues the claimed method produces reduced teratoma potential and higher purity, purity is a relative term that is not defined by either the claim itself or the specification. Further, the discovery of a new property (decreased teratoma potential) does not render something that is old, newly patentable.    
Therefore the examiner maintains the position that the invention of Claims 1-2, 5 and 7-8 is obvious in view of the prior art teachings and routine experimentation.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Nature Biotech. 19, 1129-33, 2001) and Zhang et al. (J. Neurosci. Res. 59, 421–429, 2000) taken with and the formulation of N2 supplement (all cited previously). 
MPEP 2144 sets forth Applicant’s burden for rebuttal of a prima facie case of obviousness based upon routine optimization.  Applicant must provide either a showing that the particular amount or range recited within the claims is critical; and/or a showing that the prior art reference teaches away from the claimed amount.  No evidence of criticality was presented.
Therefore the method of claims 1-5 and 7-8 is prima facie obvious and unpatentable over the methods disclosed in Zhang et al. 2001.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649